303 So. 2d 126 (1974)
In re James Henry MITCHELL
v.
STATE.
Ex parte STATE of Alabama, ex rel.
ATTORNEY GENERAL.
SC 1000.
Supreme Court of Alabama.
November 14, 1974.
William J. Baxley, Atty. Gen. and Wayne P. Turner, Sp. Asst. Atty. Gen., for petitioner, the State.
No brief for respondent.
MADDOX, Justice.
Petition of the State by its Attorney General for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Mitchell v. State, 53 Ala.App. 625, 303 So. 2d 123.
Writ denied.
HEFLIN, C. J., and MERRILL, HARWOOD and FAULKNER, JJ., concur.